FILED
                                                                      Aug 28 2019, 8:21 am

                                                                          CLERK
                                                                      Indiana Supreme Court
                                                                         Court of Appeals
                                                                           and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Leanna Weissmann                                           Jeffrey P. Smith
Lawrenceburg, Indiana                                      David K. Hawk
                                                           Hawk, Haynie, Kammeyer &
Jonathan O. Cress
                                                           Smith, LLP
Cress Law Group PC
Angola, Indiana                                            Fort Wayne, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Hoagland Family Limited                                    August 28, 2019
Partnership,                                               Court of Appeals Case No.
Appellant-Defendant,                                       18A-PL-2088
                                                           Appeal from the Steuben Circuit
        v.                                                 Court
                                                           The Honorable Allen N. Wheat,
Town of Clear Lake,                                        Judge
Appellee-Plaintiff                                         Trial Court Cause No.
                                                           76C01-1006-PL-425



Baker, Judge.




Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019                           Page 1 of 17
[1]   This long-running litigation has clogged the court system for nearly a decade. It

      has been a conduit for a buildup of bile between the parties and has amassed a

      commodious volume of attorney fees. It is long since time to plunge this

      dispute from the judicial pipeline, and in resolving this appeal, we order both

      parties to move on in good faith as they finally eliminate this waste of

      everyone’s resources.


[2]   Hoagland Family Limited Partnership (Hoagland) appeals from several of the

      trial court’s orders entered in favor of the Town of Clear Lake (the Town).

      First, Hoagland argues that the trial court erred by ordering it to pay penalties

      for Hoagland’s failure to connect its properties to the Town’s sewer lines.

      Second, Hoagland argues that the trial court applied the wrong ordinance to the

      sewer connection process. Third, Hoagland argues that the trial court erred by

      ordering it to pay the Town’s attorney fees. Finally, Hoagland argues that the

      trial court erred by denying its request for a discovery sanction against the

      Town.


[3]   We agree with Hoagland on its first three arguments and disagree on its fourth.

      Therefore, we affirm in part, reverse in part, and remand with instructions to

      vacate the erroneous orders and for further proceedings.


                                                      Facts
                                                The First Appeal

[4]   This litigation has been here before, when this Court described the underlying

      facts as follows:

      Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019        Page 2 of 17
        Hoagland owns three parcels of real estate (“the properties”)
        located in the Town. Although the Town operates a sanitary
        sewer system, Hoagland’s properties are not connected to it and
        contain their own septic systems. Each of the properties are
        within 300 feet of the Town’s sewers. In May 2001, as the Town
        prepared to install its sewer system, it requested an easement for
        each of the properties so that it could connect them to the sewer
        system, but Hoagland declined the request.


        In 2003, the Town passed the following ordinance:


                 The owners of all houses, buildings or properties
                 used for human occupancy, employment, recreation
                 or other purposes situated within the town and
                 which [sic] the property line is within 300 feet of the
                 sanitary sewer is [sic] required at his or her expense
                 to install suitable toilet facilities therein and to
                 connect such facilities directly with the proper sewer
                 in accordance with the provisions of this chapter.


        Clear Lake, Ind., Code of Ordinances § 51.51(A). The Town
        also adopted an ordinance mandating that “[n]o
        authorized person shall uncover, make any connections with or
        opening into, use, alter, or disturb any public sewer or
        appurtenance thereto without first obtaining a written permit
        from the Town Council.” Id. at § 51.52(A)(1). “[T]he owner or
        his or her agent shall make application on a special form
        furnished by the town. The permit applications shall be
        supplemented by any plans, specifications, or other information
        considered pertinent in the judgment of the Inspector.” Id. at §
        51.52(A)(2).


        In April 2005, after the Town had installed its system, Hoagland
        filed an action alleging that the Town had inversely condemned
        its land by running a sewer main under Hoagland’s property.

Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019        Page 3 of 17
        This suit ended in October 2010 with a settlement between the
        parties.


        Eight months after Hoagland filed the complaint against the
        Town, the Town passed a Resolution directing the Town’s
        attorney to take legal action against several residents who had
        not connected to the sewer system; Hoagland’s three properties
        were on the list.


        In May 2009, the Town amended its penalty ordinance.
        Whereas the penalty for violation of a Town ordinance had been
        set at a minimum of $100 and a maximum of $1000, the new
        penalty for failure to connect to the sewer system was $500, per
        day, per property, with no express limit. CLC § 51.99(B).


        On January 12, 2010, the Town gave Hoagland notice that
        Hoagland must connect the properties to the Town’s sewer
        system within ninety days:


                 you are hereby given notice that the Town of Clear
                 Lake will proceed to compel connection of the
                 above described properties to the Town of Clear
                 Lake sewer system unless all of said properties are
                 connected to the sewer system within ninety (90)
                 days. You are further given notice that any use of
                 privies, cesspools, septic tanks, or similar structures
                 must be discontinued within ninety days (90) from
                 today. Failure to connect to the Clear Lake sewer
                 system within ninety (90) days may subject the
                 Hoagland Family Limited Partnership to fines,
                 court costs and attorney fees as allowed by Indiana
                 Code and the Town of Clear Lake Ordinances.


        Appellant’s Supp. App. p. 68. This letter also informed
        Hoagland that since it had been “benefit[ting]” from the sewer

Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019        Page 4 of 17
        system to which its properties were not yet connected, the Town
        was also demanding immediate payment of $4,537.38 in back
        charges for each property, or a total of $13,612.14.


        After Hoagland did not take any action, the Town filed a
        complaint in which it asked for an order requiring connection,
        sewer charges that Hoagland allegedly should have been paying
        plus a further ten percent penalty pursuant to local ordinance,
        $500 per property per day for each day Hoagland remained
        unconnected, an order requiring the discontinuance of any
        private septic systems, and attorney fees and costs. In its answer,
        Hoagland argued that the Town’s claims were barred because
        they were compulsory counterclaims that should have been
        asserted during the previous litigation involving inverse
        condemnation, that the Town’s notice to connect was defective,
        and that the sewer system was generally illegal.


        After competing motions for summary judgment and hearings on
        those motions, on May 4, 2016, the trial court granted summary
        judgment to Hoagland and denied it to the Town. The Town
        stipulated that Hoagland cannot complete a connection to the
        sewer system without the presence of grinder pumps, that the
        Town has not installed any grinder pumps through which
        Hoagland could connect to the sewers, and that the Town had
        not commenced any eminent domain proceedings to put grinder
        pumps on Hoagland's property. The trial court noted that the
        Town’s claimed penalties had exceeded $2.9 million by the time
        of the last hearing. It ruled that Hoagland’s compelled
        connection with the Town’s sewer system would involve a taking
        of land and that, under Article One, Section 21 of the Indiana
        Constitution, the Town could not proceed until it had assessed
        and tendered just compensation to Hoagland.




Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 5 of 17
      Town of Clear Lake v. Hoagland Family Ltd. P’ship, 75 N.E.3d 1081, 1083-85 (Ind.

      Ct. App. 2017) (internal footnote and some citations omitted) (“First

      Appeal”), trans. denied.


[5]   The Town appealed. This Court noted that the properties cannot be connected

      to the Town’s sewer system without one or more grinder pumps, which would

      be installed, owned, and operated by the Town. The dispute, therefore,

      centered on whether the Town or Hoagland had to act first—in other words,

      did Hoagland have to apply for a permit to connect to the sewer system before

      the Town installed the grinder pump(s), or vice versa? Id. at 1085. We

      acknowledged that both parties had “defensible interpretations” of the relevant

      statutes and ordinances. Id. at 1086. Ultimately, we found that Hoagland had

      the obligation to act first, based largely on the fact that Hoagland knows its own

      properties better than the Town and could “propose the most cost-effective

      method of extending the lateral lines,” with the understanding that the Town

      would “accommodate Hoagland by placing the grinder pump where Hoagland

      deems most convenient.” Id. at 1087.


[6]   We also acknowledged an argument made by Hoagland:


              Hoagland argues that the Town is attempting to find an end run
              around the requirement to pay just compensation for a
              governmental taking of property. We do not find this argument
              persuasive. To be clear, Hoagland was perfectly within its rights
              to reject the Town’s request to voluntarily donate an easement on
              which to place the grinder pumps. Nor is Hoagland required to
              accept any offer of compensation the Town may put forth for an
              easement on its property. Hoagland has the right to force the

      Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019      Page 6 of 17
              Town to initiate eminent domain proceedings, through which a
              court with the aid of assessors will ensure that the Town pays just
              compensation for the physical occupation of the grinder pump on
              the property.


      Id. This Court ultimately reversed, finding that partial summary judgment

      should have been awarded to the Town on its demand for an order that

      Hoagland begin the process of connecting to the Town’s sewer lines.


[7]   Although the issue of penalties for Hoagland’s failure to connect within ninety

      days of receiving notice that it was required to do so was not squarely before us,

      we addressed it nonetheless:


              Although the Town is authorized by statute to establish and
              enforce penalties against those refusing to connect to its sewer
              system, this authority is not unlimited; the Town is only
              authorized to establish “reasonable penalties for failure to make a
              connection. . . .” I.C. § 36-9-23-30(c) (emphasis added). Any
              penalty set above a reasonable amount is unauthorized, unlawful,
              and unenforceable. Because the issue is not before us, we cannot
              rule on what penalty would qualify as “reasonable,” but we have
              little difficulty saying that a penalty of $2.9 million is nowhere
              near it. Such a penalty is confiscatory, most likely
              unconstitutional, and will not be countenanced.


      Id. at 1089.


                                                   On Remand

[8]   Things did not go smoothly on remand. In September 2017, the Town adopted

      revamped sewer ordinances creating new standards, specifications, and costs.

      Under the prior ordinance, Hoagland would have had to pay an aggregate

      Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 7 of 17
       amount of $600 to connect to the Town’s sewers; under the new ordinance, the

       cost skyrocketed to an aggregate amount of $23,400.


[9]    The First Appeal was certified on October 18, 2017. Forty days later, on

       November 29, 2017, Hoagland filed permit applications for sewer connection

       on each of its three properties and requested eminent domain proceedings.

       Hoagland applied under the prior ordinance, as it maintained that given the

       years of litigation regarding its obligations, its sewer connection should not be

       subject to the newer, costlier ordinance. On that same date, the Town filed a

       petition for an award of attorney fees.


[10]   On December 4, 2017, the Town Council met to discuss Hoagland’s

       applications. It noted that the applications did not comply with the new

       ordinance. The Town Council voted to issue connection permits to Hoagland

       conditioned on its compliance with the new ordinance, including the payment

       of all fees ($7,800 per property or $23,400 in total). Additionally, it discussed

       Hoagland’s request that the Town initiate eminent domain proceedings. After

       “consider[ing] the lengthy litigation involving Hoagland and the costs

       associated with pursuing eminent domain (including the potential that it might

       be required to pay Hoagland’s legal fees in such a lawsuit),” the Town Council

       decided not to initiate eminent domain proceedings for easements over

       Hoagland’s properties. Appellee’s Br. p. 13. Instead, it decided “to install




       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 8 of 17
       grinder pump stations and appurtenances in rights-of-way and/or existing

       utility easements as permitted by [the relevant ordinance].” Id.1


[11]   The Town filed its response to Hoagland’s applications with the trial court on

       December 5, 2017, asking that the trial court order Hoagland to connect in

       compliance with the new ordinance. The trial court agreed, ordering that

       Hoagland’s applications must be in full compliance with the new ordinance,

       including the payment of all fees required. The trial court also agreed that the

       Town was not required to initiate eminent domain proceedings.


[12]   On March 16, 2018, the trial court held a hearing on the amount of penalties to

       be paid by Hoagland as well as the Town’s attorney fee request. Following that

       hearing, the trial court entered judgment in favor of the Town, ordering that

       Hoagland pay penalties in the amount of $74,5502 for its failure to connect to

       the Town’s sewers between April 13, 2010, and November 29, 2017, and

       attorney fees in the amount of $292,031.75.


[13]   Hoagland filed a motion to correct error. The trial court reconsidered, deciding

       that it should not have penalized Hoagland for time spent litigating a justifiable

       claim before the First Appeal was decided. Therefore, the trial court




       1
         There is evidence in the record that, while grinder pumps cost approximately $4400 apiece, using the public
       roadways would increase the cost to approximately $50,000. Tr. Vol. III p. 29. At oral argument, counsel
       for the Town indicated that the Town would foot the bill rather than Hoagland. But that cost will ultimately
       be passed onto Hoagland, as well as all other taxpayers in the Town.
       2
        The trial court reduced the daily penalty from $500, as stated in the ordinance and disapproved of by this
       Court in the First Appeal, to $10 per parcel, totaling $30 per day.

       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019                               Page 9 of 17
       recalculated penalties only for the period between April 7, 2017, when the First

       Appeal was originally decided, and April 24, 2018, when the order requiring

       Hoagland to pay penalties in the amount of $74,500 was entered. The trial

       court found that the penalties owed by Hoagland totaled $11,490. It also

       awarded post-judgment attorney fees to the Town, for a total award of

       $351,857.75. Hoagland now appeals, and the Town cross-appeals.


                                      Discussion and Decision
[14]   Hoagland raises the following arguments: (1) the trial court erred by ordering it

       to pay any penalties, given that it filed its applications to connect within forty

       days of the certification of the First Appeal; (2) the trial court erred by ordering

       that Hoagland’s sewer connections are subject to the newer, costlier ordinance;

       (3) the trial court erred by ordering it to pay the Town’s attorney fees; and (4)

       the trial court erred by refusing to order the Town to pay a penalty for its

       alleged discovery violations.3


[15]   We apply a de novo standard of review to questions of law, including the

       interpretation of ordinances and statutes. City of Indianapolis v. Campbell, 792
N.E.2d 620, 623-24 (Ind. Ct. App. 2003).




       3
        The Town cross-appeals, arguing that the trial court erred by reducing Hoagland’s penalty to $10 per day.
       Given that we find that Hoagland has to pay no penalties, we necessarily find against the Town on its cross-
       appeal.

       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019                             Page 10 of 17
                            I. Penalties for Failure to Connect
[16]   Indiana Code section 36-9-23-30 provides that “a municipality that operates

       sewage works . . . may require . . . connection to its sewer system of any

       property producing sewage or similar waste,” and that the municipality “may

       establish, enforce, and collect reasonable penalties for failure to make a

       connection under this section.” The statute requires that the municipality

       notify the property owner of the connection requirement at least ninety days

       before the connection date. Id. at -30(b)(2). Pursuant to this statute, the Town

       enacted an ordinance providing that “the penalty for failure to connect to the

       sewer system when legally required to do so shall be $500. Each day that a

       property fails to become connected when legally required to do so shall

       constitute a separate offense.” Clear Lake Ordinance § 51.99(B).


[17]   In this case, the relevant timeline is as follows:


           • In May 2001, the Town told residents that sewers would be built and that
             the Town needed easements because each home required a grinder pump
             and lateral lines to connect. Owners declining to donate an easement
             could request that a “Y” be installed in the public right-of-way for later
             connection.
           • Hoagland opted not to donate an easement to the Town and instead
             asked the Town to install a “Y” in the main sewer line.
           • In January 2010, the Town gave Hoagland notice that it must connect its
             properties to the Town’s sewer system within ninety days. At that time,
             no “Y” had been installed and the Town had not instituted eminent
             domain proceedings; therefore, there was no way for Hoagland to
             connect to the sewer system.




       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019      Page 11 of 17
           • After Hoagland failed to apply for sewer connection permits within
             ninety days, in June 2010, the Town filed a lawsuit seeking a court order.
             Litigation ensued, ending with the First Appeal.
           • On October 18, 2017, this Court’s decision in the First Appeal was
             certified after our Supreme Court denied transfer.
           • On November 29, 2017, Hoagland applied for sewer connection permits.

       To date, no “Y” has been installed and the Town has not begun eminent

       domain proceedings.


[18]   To determine whether Hoagland must pay a penalty for failure to connect to

       the sewer system, we must determine when it became legally required to do so.

       At the outset of the discussion between Hoagland and the Town, the Town

       represented that it would either install a “Y” in the main sewer line to enable

       Hoagland to undertake to connect its properties to the Town’s sewers or initiate

       eminent domain proceedings. Hoagland reasonably relied on these

       representations. When the Town decided to file a lawsuit rather than take one

       of those actions, many years of litigation ensued. In the First Appeal, while we

       ultimately found in favor of the Town, concluding that Hoagland was required

       to act first, this Court noted that both parties had “defensible interpretations” of

       the relevant statutes and ordinances. Town of Clear Lake, 75 N.E.3d at 1086.


[19]   In other words, it was not obvious that Hoagland was legally required to act

       first, by applying for sewer connection permits, until after the First Appeal.

       Under these circumstances, the penalty timeline set forth in the ordinance was

       not triggered until the First Appeal was certified. And within forty days of the

       certification of the First Appeal—far less than the ninety days contemplated by


       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 12 of 17
       the ordinance—Hoagland did, indeed, apply for the permits. Consequently, it

       was erroneous to order that Hoagland pay any penalty for a failure to connect

       when legally required to do so, and we reverse that portion of the trial court’s

       order.


                                II. Which Ordinances Apply?
[20]   The Clear Lake ordinance in place at the time the Town filed its lawsuit in June

       2010 required that property owners pay a total of $200 per parcel of property for

       connection costs and did not require the owners to pay for the grinder pump(s).

       Tr. Ex. Vol. I p. 239. In September 2017, after the Town won the First Appeal

       (but before it was certified), the Town amended the ordinance governing cost of

       sewer connection. The amended ordinance now requires that property owners

       must pay approximately $7,800 per parcel of property for connection costs.

       Clear Lake Ordinance § 51.51. The ordinance does not state that it applies

       retroactively.


[21]   Hoagland argues that the ordinance in place at the time the Town made its

       original connection demand and/or at the time the Town filed the lawsuit

       should apply. We agree. The lawsuit began because Hoagland declined to gift

       an easement to the Town, which this Court acknowledged Hoagland was well

       within its rights to do, Town of Clear Lake, 75 N.E.3d at 1086, and the Town

       declined to install a “Y” in the public right-of-way, leaving Hoagland with no

       way to connect. Forcing Hoagland to pay the higher connection costs now in

       place is effectively punishing it for its refusal to gift an easement to the Town,


       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 13 of 17
       which is bad public policy. See Steuben Lakes Reg’l Water Dist. v. Tucker, 904
N.E.2d 718, 722 (Ind. Ct. App. 2009) (holding that property owner may not be

       forced to pay higher sewer connection fees after refusing to donate an easement

       in the location desired by the municipality). Therefore, we find that the trial

       court erred by holding that Hoagland’s applications must be made pursuant to

       the newly amended ordinances.


                                           III. Attorney Fees
[22]   Indiana Code section 36-9-23-30(d) provides that a “municipality may apply to

       the circuit or superior court for the county in which it is located for an order to

       require a connection under this section. The court shall assess the cost of the

       action and reasonable attorney’s fees of the municipality against the property

       owner in such an action.” In other words, if a landowner refuses to connect to

       the public sewer system, thereby requiring the municipality to seek redress in

       the courts, the municipality is entitled to the cost of the action and its

       reasonable attorney fees.


[23]   Here, we cannot conclude that Hoagland has refused to connect. It refused to

       gift an easement to the Town, but it was always willing to undertake the

       connection process on its own, once the Town installed a “Y” connector to the

       existing sewer lines. Alternatively, it was willing to allow the Town to install a

       grinder pump on its land and connect in that way—once Hoagland was fairly

       compensated for the easement. Under these circumstances, we find that the




       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019          Page 14 of 17
       attorney fees statute does not apply. Therefore, the trial court erred by ordering

       that Hoagland pay the Town’s attorney fees.


                                     IV. Discovery Violations
[24]   Finally, Hoagland argues that the trial court erred in denying its request for

       discovery fines against the Town totaling $181,900. According to Hoagland, on

       February 26, 2013, the trial court assessed a penalty against the Town for $100

       per day beginning on March 23, 2018, for failing to comply with discovery

       requests. Hoagland argues that the Town failed to comply in two respects:

       first, by failing to provide an unaltered copy of Penalty Ordinance 2009-02 until

       2015 and second, by failing to provide itemized attorney fee billing statements

       in response to Hoagland’s request for production of documents.


[25]   We disagree. The February 26, 2013, order required the Town to “respond to

       all discovery requests which have heretofore been put forth by [Hoagland] to

       [the Town] on or before March 22, 2013,” providing that a $100 daily penalty

       would be assessed if the Town failed to timely respond. Appellant’s App. Vol.

       II p. 230. The Town served supplemental responses to all of Hoagland’s

       discovery requests on March 22, 2013. The trial court never found those

       supplemental responses to be deficient, nor did Hoagland challenge the

       sufficiency of the responses until the Town filed its petition for attorney fees

       nearly five years later.


[26]   No discovery requests specifically asked for attorney fee billing statements, nor

       would it have made any sense to produce them until a final judgment was

       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019       Page 15 of 17
       entered. The Town timely produced the attorney fee affidavits and billing

       statements when it actually filed the petitions for attorney fees, which was all

       that was required.


[27]   And with respect to the unaltered copy of the ordinance, Hoagland fails to

       explain “that the ‘unaltered’ copy was actually a copy of the ordinance that

       contained a scrivener’s error which incorrectly indicated that the ordinance had

       been passed on April 13, 2009.[4] Because it was not the correct copy of the

       ordinance, it was not produced in discovery responses.” Appellee’s Br. p. 55.

       When the Town discovered the mistake, it designated an affidavit explaining

       the scrivener’s error and produced records from Town Council meetings

       verifying the explanation.5 Under these circumstances, the Town was not

       required to provide the erroneous version of the ordinance to Hoagland, and

       even if it was, Hoagland was not prejudiced by its absence. Therefore, we find

       no error with respect to the trial court’s denial of Hoagland’s request for

       discovery sanctions against the Town.


                                               IV. Conclusion
[28]   At oral argument, counsel for the Town explained that for connection to finally

       occur, there is a process that must be followed. That process is triggered by the




       4
           The ordinance was actually passed on May 11, 2009.
       5
        Indeed, in the First Appeal, this Court found that it was a scrivener’s error and that there was “a wealth of
       other evidence” indicating that the ordinance was passed on May 11, 2009. Town of Clear Lake, 75 N.E.3d at
       1088.

       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019                              Page 16 of 17
       landowner—Hoagland—filing an application for connection permits. That step

       has been taken.6 On remand, we order that both parties proceed in good faith

       through that process so that this issue can finally be laid to rest. 7


[29]   The judgment of the trial court is affirmed in part, reversed in part, and

       remanded with instructions to vacate the orders requiring Hoagland to pay

       penalties and attorney fees and to apply under the new ordinances, and for

       further proceedings.


       Riley, J., and Pyle, J., concur.




       6
        Counsel for the Town indicated at oral argument that the application filed by Hoagland was problematic
       because it was made using outdated forms and filed only with the trial court rather than the Town Council.
       But during the hearing before the trial court, the Town agreed to accept those applications (though it
       disagreed with the grinder pump locations selected by Hoagland and argued that Hoagland was required to
       pay the higher fees associated with the new ordinances). Tr. Vol. II p. 124.
       7
         We decline to address Hoagland’s argument that the Town is required to institute eminent domain
       proceedings. It is for the Town to decide the most prudent way to proceed, keeping in mind the best interests
       of its taxpayers, whether it be installation of a “Y,” institution of eminent domain proceedings, or installation
       of the grinder pumps in the public right of way. We strongly encourage both parties to be reasonable in
       reaching a resolution on this issue.

       Court of Appeals of Indiana | Opinion 18A-PL-2088 | August 28, 2019                                Page 17 of 17